Citation Nr: 1751080	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-08 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right wrist disability, to include arthritis.   


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from December 1987 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board remanded this case in October 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, but this claim must be remanded again for further development, as explained below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

A new VA medical opinion must be obtained.  In the March 2016 VA examination report, the examiner concluded it was less likely than not that the Veteran's current right carpal instability was related to service, to include the fracture of the right little finger metacarpal.  The examiner explained that the current wrist condition is a separate condition with different symptoms and examination findings than the fifth metacarpal fracture.  The examiner also noted that the Veteran reported problems in the right wrist in the last three years at the October 2012 VA examination.  However, the examiner did not address whether the right fifth metacarpal fracture sustained in service may have gradually developed into the currently diagnosed pathology.  In this regard, a February 2012 VA treatment record notes that the Veteran sustained a boxer fracture to the right hand in service, with progressive weakening of the right wrist.  According to the October 2012 VA examination report, treatment for the fracture reportedly consisted of wearing a splint followed by a cast up to his elbow.  While at the October 2012 VA examination the Veteran reported that in the last three years he began noticing right wrist problems with regard to lifting, shaking hands, and other activities, he also stated that he "always had 'a little tingle' in the radial aspect of the wrist."  Moreover, he would notice pain in the radial dorsal wrist when the weather would change.  It therefore appears that the Veteran had some right wrist symptoms for a much longer period of time than the three-year history noted by the March 2016 VA examiner.  Thus, a new opinion must be obtained that addresses these issues. 

Accordingly, the case is REMANDED for the following action:

1. Add to the claims file any recent outstanding VA treatment records. 

2. Request the examiner who conducted the March 2016 VA examination to provide a supplemental opinion, as specified below.  If an opinion cannot be obtained from that examiner within a reasonable time frame, the opinion may be provided by a different medical professional. 

In determining whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right wrist pathology, including early osteoarthritis, is related to his right fifth metacarpal fracture in service, the examiner must discuss the likelihood that residuals of that injury developed into the current right wrist pathology.  In this regard, a February 2012 VA treatment record notes that the Veteran sustained a boxer fracture in service, with progressive weakening of the right wrist.  According to the October 2012 VA examination report, treatment for the fracture consisted of wearing a splint followed by a cast up to his elbow.  

The examiner must also address the fact that while the Veteran reported a three-year history of wrist problems with regard to lifting, shaking hands, and other activities at the October 2012 VA examination, he also stated that he "always had 'a little tingle' in the radial aspect of the wrist."  He further stated that he would notice pain in the radial dorsal wrist when the weather would change.  Thus, his right wrist symptoms reportedly have a much longer history than the more recent functional problems noticed by the Veteran.  

2. Then, after completing any other development that may be indicated, readjudicate the claim.  If the claim is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

